Citation Nr: 1241171	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

The Veteran's bilateral hearing loss cannot be reasonably disassociated from his active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss, because the Board is granting the Veteran's claim to the fullest extent.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 
 
Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after separation when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss is a result of noise exposure during active service.  He asserts that he was exposed to acoustic trauma from explosives, rifles, machine guns, generators, and loud diesel engines without the use of hearing protection, and that this exposure caused his hearing loss.  He further reports that he has experienced hearing difficulties since separation from active duty.  The Veteran's DD 214 reflects he served as a motor vehicle operator.  

A review of the Veteran's service treatment records show that at the time of his entrance into service in June 1988, the Veteran's pure tone thresholds, in decibels, were as follows: 



	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
5
0
5
15
10

The Veteran's Report of Medical History indicated his ears were normal upon entrance into service.  The service treatment records contain complaints by the Veteran of changes in hearing sensitivity.  

In October 1988, the Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
-10
5
15
LEFT
5
0
-10
0
0

A May 1989 service treatment record reports that the Veteran was fitted and received a pair of ear plugs.  

In May 1990, the Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
-5
0
15
25
LEFT
0
5
10
20
20

The audiogram report documented significant threshold shifts from the October 1988 audiogram. 

A follow up audiogram was performed in June 1990.  The Veteran's pure tone thresholds, in decibels, were as follows: 



	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
15
20
LEFT
5
5
5
20
20

The audiogram report noted that the test was conducted fifteen hours after noise exposure, and that there was a significant threshold shifts from the October 1988 audiogram. 

A service treatment record dated July 2, 1990 shows that the Veteran sought treatment to have his hearing checked.  The Veteran reported that he worked in a motor pool and that some areas were noise hazardous, but that he did not work in a noise hazardous area.  The Veteran reported that he did not have hearing protection, but that hearing protection had been ordered. 

An audiogram was performed on July, 11 1990.  The Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
15
20
LEFT
0
5
10
20
20

The audiogram report noted that the test was conducted forty hours after noise exposure, and that there was a significant threshold shifts from the October 1988 audiogram. 

On July 29, 1990, the Veteran underwent an audiology consult for a change in hearing sensitivity.  The examiner noted that the Veteran's hearing had changed since his enlistment in 1988, but that the results were within normal limits.  The examiner recommended that the Veteran have annual monitoring and wear hearing protection. 

An audiogram was performed as part of an August 1991 Physical Examination for Motor Vehicle Operations.  The Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
-5
-5
-5
X
X
LEFT
5
0
5
X
X

In September 1991, the Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
10
25
LEFT
0
5
15
20
20

The audiogram report documented that there were no significant threshold shifts from the July 1990 audiogram. 

In April 1992, the Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
15
25
LEFT
5
5
10
20
20

The audiogram report documented that there were no significant threshold shifts from the July 1990 audiogram. 

Finally, a September 1992 Report of Examination for release from active duty showed that at the time of his separation from service, the Veteran's pure tone thresholds, in decibels, were as follows: 


	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
15
25
LEFT
5
5
5
20
20

In December 2009, the Veteran underwent a VA contract examination by an audiologist.  The Veteran stated that he first noticed a possible decrease in hearing closer to the end of his service in 1991.  The Veteran reported that he was exposed to loud noises associated with explosives, rifles, machine guns, generators, and loud diesel engines.  The Veteran also reported that he had no post-service occupational or recreational noise exposure.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
70
LEFT
15
15
20
30
40

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 96 in the left ear.  Accordingly, the criteria for bilateral hearing disability for VA purposes is currently shown.  38 C.F.R. § 3.385.  The contract audiologist opined that the Veteran's bilateral hearing loss was "not at least as likely as not" related to his military service.  As rationale for this opinion, the audiologist concluded that because noise damage is done at exposure, and a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

In April 2010, the Veteran was examined by E. F., a private audiologist.  The Veteran reported difficulty understanding conversation, especially in the presence of background noise.  The Veteran reported that he was exposed to the noise of loud trucks, generators, tanks, and claymore mine explosions while in service.  The Veteran reported that since his separation from service he had not been exposed to any significant amount of noise.  Dr. F. stated that he reviewed "some" of the Veteran's service records, however he did not identify which records he reviewed.  Dr. F. opined that the type and degree of the Veteran's hearing level was consistent with noise-induced hearing loss.  Dr. F. also opined that the Veteran's noise exposure while in service was the beginning of his hearing loss.  

VA requested a medical opinion as to the Veteran's hearing loss in August 2010.  After reviewing the Veteran's claims file, the VA examiner found that there was no progression in the Veteran's hearing thresholds from enlistment to separation.  In agreement with the VA contract audiologist, the VA examiner also opined that since damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  Therefore, the VA opinion concluded that the Veteran's hearing loss was not a result of the noise exposure during his military service.  

The Board finds that the evidence of record clearly demonstrates a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.85.  With regard to relating a current diagnosis of bilateral hearing loss to service, the Board finds both the 2009 VA contract audiologist's opinion and the 2010 VA opinion to be of little probative value.  Specifically, neither audiologist discussed the Veteran's lay assertions of noise exposure in service, nor did they discuss the instances of treatment for hearing loss the Veteran sought while in service, to specifically include the treatment sought in July 1990, in which it was documented that the Veteran's hearing had changed since enlistment.  Moreover, the audiologists did not discuss the documented shifts in hearing loss from the Veteran's entrance examination to his separation examination.  Instead, both audiologists suggested that impulse noise was the cause of the Veteran's temporary periodic threshold shifts.  While both audiologists noted the Veteran's hearing thresholds were within normal limits at the time of his separation, neither audiologist provided a rationale to explain the increase in threshold levels that were documented from his entrance examination to his separation examination.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Therefore, the Board affords more probative value to the opinion of Dr. F.  Specifically, in rendering his opinion, Dr. F. reviewed "some" of the Veteran's service treatment records, considered the Veteran's lay assertions of noise exposure, and provided a clear rationale which defined the type and degree of the Veteran's hearing loss as consistent with noise-induced hearing loss.  

In reaching this conclusion, the Board also considered the Veteran's lay statements.  As noted above, the Veteran has asserted that he was exposed to acoustic trauma from explosives, rifles, machine guns, generators, and loud diesel engines during service.  As such, the Veteran sought treatment for a change in hearing sensitivity while in service, and continued to seek treatment for hearing loss since separation from service.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are competent evidence to describe the symptoms that he experienced in service, and to describe a continuity of symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describing symptoms later diagnosed by a medical professional).

The Board also finds the Veteran's statements credible to establish in-service onset and continuity of symptomatology since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran's DD 214 reflects that his military occupational specialty was a motor vehicle operator, and that he was awarded the Rifle Expert Badge.  As such, the Board finds the Veteran's contentions regarding his military noise exposure to be credible as they are consistent with his military occupational specialty.  

As the Veteran has a current diagnosis of bilateral hearing loss, his statements and military occupational specialty indicate that he was exposed to noise during service, and the service treatment records document a worsening in hearing thresholds from his entrance examination to his separation examination.  Based on all the evidence of record, the Board finds that the evidence is in equipoise, and therefore, will resolve all reasonable doubt in favor of the Veteran.  Accordingly, service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


